07/27/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 21-0640
                                                                                   Case Number: DA 21-0640




STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ANTHONY CHINCHOLL,

             Defendant and Appellant.



                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until August 26, 2022 to prepare, file and serve the

Appellant’s opening brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 27 2022